Case 8:21-cv-00839-SDM-AAS Document 9 Filed 04/22/21 Page 1 of 27 PageID 295




                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

STATE OF FLORIDA,

      Plaintiff,

      v.                                  Case No. 8:21-cv-839-SDM-AAS

BECERRA, et al.,

      Defendants.
_________________________________

      FLORIDA’S MOTION FOR A PRELIMINARY INJUNCTION

      The COVID-19 pandemic is a great tragedy. But that tragedy has been

made worse by leaders who refuse to account for the human cost of shutting

down society. Livelihoods have been destroyed, some of them permanently.

Now, thankfully, vaccines are available to any adults who want them, and

businesses have learned how to mitigate the spread of the virus. Most

industries are now back to business, and it is long past time for the rest to

follow suit.

      The cruise industry in Florida cannot do so. It has been locked down for

over a year. And this lockdown was not enacted pursuant to the State’s police

power, by the United States Congress, or even by the politically accountable

President. Rather, it was imposed by the Centers for Disease Control and




                                      1
Case 8:21-cv-00839-SDM-AAS Document 9 Filed 04/22/21 Page 2 of 27 PageID 296




Prevention (“CDC”) pursuant to a limited delegation from Congress to inspect

and disinfect property and animals.

      Congress did not, in granting those limited powers, authorize the CDC

to shut down a multi-billion-dollar industry for over a year. The plain text of

the CDC’s authority does not authorize these acts, even without applying the

major-questions doctrine or clear-statement rule—both of which would apply

to such radical power claimed by unaccountable federal bureaucrats. In any

event, the CDC’s actions—including its refusal to account for vaccines, other

interventions, and the success of cruise industries abroad during the

pandemic—violate the Administrative Procedure Act (“APA”).

      This Court should preliminarily enjoin the CDC’s unlawful acts and

allow the approximately 159,000 Floridians whose livelihoods depend on the

cruise industry to get back to work. Without this Court’s intervention, Florida

will lose millions, if not billions, of dollars. And if companies like Carnival

follow through on their threat to move operations abroad, the State of Florida

may never be the same.

                               BACKGROUND

      Florida’s Cruise Industry. The cruise industry is an essential part of

Florida’s economy. In 2019, the industry’s direct expenditures in Florida

generated “nearly 159,000 total jobs paying $8.1 billion in income.” Ex. 1 at 14,

46. Of all cruise embarkations in the United States, about 60% embark from

                                       2
Case 8:21-cv-00839-SDM-AAS Document 9 Filed 04/22/21 Page 3 of 27 PageID 297




Florida. Id. at 9, 12, 18, 45. In 2019, around 13.6 million cruise passengers and

crew members came ashore in Florida. Id. at 14. These visitors spend money

in Florida’s local economies, and many Florida businesses depend on them. Id.

at 45–47; Ex. 2 at 6–7.

      The COVID-19 Pandemic. Beginning in early 2020, the COVID-19

pandemic devastated the cruise industry, as it did many industries. Outbreaks

aboard cruise ships were a significant concern, and experts, public officials,

and medical personnel had a limited understanding of the virus, how to treat

it, and how to prevent its transmission. In March 2020, many cruise ships in

the U.S. voluntarily ceased operations. ECF 1-3 at 9.

      That same month the CDC began issuing nationwide lockdown orders

against the cruise industry, just as many states issued lockdown orders against

their citizens. See ECF 1-4. The CDC renewed its March Order on April 9, July

16, and September 30. See ECF 1-5, 1-6, 1-7. The cruise industry has been

“ravaged,” with “companies reporting billions of dollars in losses, causing

some of them to downsize their fleets and sell ships for scrap.” Ex. 3 at 2.

      The October 30 Conditional Sailing Order. On October 30, 2020, the

CDC offered the cruise industry a glimmer of hope. Just as many other

industries have learned lessons during the pandemic and now operate with

safety protocols, Exs. 4, 5, 6 (recommending measures like social distancing,

mask wearing, and frequent cleaning for hotels, casinos, and sporting

                                       3
Case 8:21-cv-00839-SDM-AAS Document 9 Filed 04/22/21 Page 4 of 27 PageID 298




events), the CDC indicated that the cruise industry could do the same. In its

Conditional Sailing Order, the CDC purported to lift its lockdown order. It

found that the “benefits of” opening “outweigh the costs of not allowing cruise

ships to sail” so long as “cruise ships have taken the necessary precautions to

mitigate risk.” ECF 1-3 at 16. But the Order has been “nothing more than an

extension of a cruise ban wrapped as a present.” Ex. 7 at 7.

      The Order begins by incorporating the findings of the earlier lockdown

orders, and it expressly relies on what occurred on cruise ships at the beginning

of the pandemic when the entire world was struggling to control and

understand the spread of COVID-19. ECF 1-3 at 8, 12. It also expressly bases

its conclusions on the lack of an available vaccine. Id. at 8. The Order then

praises the cruise industry for taking “steps to improve their public health

response to COVID-19.” Id. at 13.

      Next, the Order discusses the CDC’s “Request for Information” in July

2020, which appears to be the CDC’s attempt to solicit feedback from the public

without formally committing to notice and comment. Id. at 14. The Order then

discusses the alternatives the CDC considered. It appears to have considered

only two: (1) outright free rein for cruise ships with no oversight and no

COVID-19 safety protocols and (2) continuing its lockdowns. Id. at 15–16.

      After discussing these “alternatives,” the Order explains its “plan” for

reopening. This plan involves four phases: (1) “establishment of laboratory

                                       4
Case 8:21-cv-00839-SDM-AAS Document 9 Filed 04/22/21 Page 5 of 27 PageID 299




testing of crew onboard cruise ships in U.S. waters,” (2) “simulated voyages

designed to test a cruise ship operator’s ability to mitigate COVID-19 on

cruise ships,” (3) “a certification process,” and (4) “a return to passenger

voyages in a manner that mitigates the risk of COVID-19.” Id. at 16–17. And

unlike the previous orders, which were for a short time, the Conditional

Sailing Order is effective for a year, until November 1, 2021. Id. at 41. So

unless cruise companies can complete the four-phase process, the CDC will

lock them down until at least November 1, 2021.

       The federal government recognizes the scope of these decisions. The

Order provides that if it “qualifies as a rule” then the Office of Information

and Regulatory Affairs (“OIRA”) “has determined that [the Order] would be

a major rule” under the Congressional Review Act, 5 U.S.C. § 804(2). ECF 1-

3 at 19.

       Much has changed since the CDC promulgated the Order in October

2020. First, multiple vaccines are now widely available. Over 50% of

American adults have received one vaccine dose and 33% are fully

vaccinated.1 And the CDC now admits that fully vaccinated people who cruise

in other countries “do not need to self-quarantine after cruise travel.” Ex. 8 at

2.


1 CDC, COVID-19 Vaccinations in the United States, https://covid.cdc.gov/covid-data-
tracker/#vaccinations (last visited April 22, 2021).

                                             5
Case 8:21-cv-00839-SDM-AAS Document 9 Filed 04/22/21 Page 6 of 27 PageID 300




      Second, the cruise industry is “stirring to life” abroad. Ex. 3 at 2.

European and Asian cruises, for example, are reopening with “resounding

success.” Ex. 7 at 6. Around 400,000 passengers have cruised “following

stringent, science-based protocols that resulted in a far lower incident rate

than on land.” Ex. 9 at 3; see also Ex. 10 at 6:14–18. In fact, the CDC

recommends that passengers on those cruises follow safety protocols like social

distancing, wearing masks, and handwashing. Ex. 8 at 3.

      Third, other industries—such as airlines, bus lines, hotels, restaurants,

universities, theme parks, casinos, and bars—have reopened without facing

CDC lockdowns, even those that hold people in close quarters. For example,

the CDC has not shut down the airline industry—focusing instead on “cleaning

of aircraft” and “recommendations for hand hygiene.” Ex. 11 at 2–4.

      As these advancements were rendering the burdensome, four-phase

reopening process for cruises obsolete, the CDC made little progress. Almost

six months in, no cruise company has begun phase two test voyages. At a March

18, 2021 Senate hearing, Senator Lisa Murkowski of Alaska asked Defendant

CDC Director Walensky to “give . . . some indicator in terms of a timeline” for

phase two. ECF 1-8 at 7. Defendant Walensky responded, “I can’t.” Id.

      At this rate, the CDC will likely continue its lock down until November.

That means the cruise industry will miss out—again—on the critical summer

cruising season. Although the CDC issued new guidance on April 2, 2021, this

                                      6
Case 8:21-cv-00839-SDM-AAS Document 9 Filed 04/22/21 Page 7 of 27 PageID 301




guidance is only some of what the industry needs before it can start phase two

test voyages. Ex. 12; Ex. 13; Ex. 14; Ex. 10 at 6:19–7:2; Ex. 8 at 2. And the new

guidance does not adequately account for the CDC’s recent statement that

“fully vaccinated people can travel at low risk to themselves,” Ex. 15 at 2, or

its admission that—contrary to earlier claims—“touching surfaces is not

thought to be a common way that COVID-19 spreads.” Ex. 16 at 3.

      The latest guidance makes clear that the CDC does not intend to proceed

with reopening the cruise industry in good faith—in fact, one commentator

recently referred to the CDC’s process as a “ruse” designed to “keep the

industry docked.” Ex. 17 at 3. Florida now seeks relief from this Court.

                             LEGAL STANDARD

      A plaintiff seeking a preliminary injunction must establish (1) “that he

is likely to succeed on the merits,” (2) “that he is likely to suffer irreparable

harm in the absence of preliminary relief,” (3) “that the balance of equities tips

in his favor,” and (4) “that an injunction is in the public interest.” Winter v.

Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008).

                                 ARGUMENT

I.    FLORIDA IS LIKELY TO SUCCEED ON THE MERITS OF ITS CLAIMS

         a. The Conditional Sailing Order violates the APA.

      Under the APA, courts must “hold unlawful and set aside” agency action

that is “in excess of statutory jurisdiction, authority, or limitations”; that is


                                        7
Case 8:21-cv-00839-SDM-AAS Document 9 Filed 04/22/21 Page 8 of 27 PageID 302




“not in accordance with law”; or that is “arbitrary, capricious, [or] an abuse of

discretion.” 5 U.S.C. § 706(2)(A), (C). These are disjunctive, so “[e]ven when an

administrative agency did not act ‘in excess of statutory jurisdiction,’ . . . it still

may have acted arbitrarily and capriciously.” In re Gateway Radiology

Consultants, P.A., 983 F.3d 1239, 1262–63 (11th Cir. 2020).

                  i. The Conditional Sailing Order exceeds the CDC’s authority.

       Defendants have “gone beyond what Congress has permitted [them] to

do.” City of Arlington v. FCC, 569 U.S. 290, 298 (2013). The CDC bases its

Conditional Sailing Order mainly on 42 U.S.C. § 264, but also on a handful of

regulations. ECF 1-3 at 20.2 Because neither that statute nor the cited

regulations give the CDC the power it claims, its actions violate the APA. See

City of Arlington, 569 U.S. at 298.

       1. Section 264 gives the CDC the authority to “make and enforce such

regulations as in [its] judgment are necessary to prevent the introduction,

transmission, or spread of communicable diseases from foreign countries into

the States or possessions, or from one State or possession into any other State

or possession.” 42 U.S.C. § 264(a). But in the next sentence, the statute clarifies

that to “carry[] out and enforc[e]” those regulations, Congress authorizes the


2 42 U.S.C. § 268—which the CDC also references in the Order (ECF 1-3 at 20)—authorizes
the CDC to enlist the help of other officers to enforce its rules but does not grant any more
authority. And neither do 18 U.S.C. § 3559, 18 U.S.C. § 3571, and 42 U.S.C. § 271—also cited
by the Order (ECF 1-3 at 20)—which address sentencing, fines, and penalties. And 42 U.S.C.
§ 243 (ECF 1-3 at 20) authorizes the CDC only to accept help from states.

                                             8
Case 8:21-cv-00839-SDM-AAS Document 9 Filed 04/22/21 Page 9 of 27 PageID 303




CDC only to conduct “such inspection, fumigation, disinfection, sanitation, pest

extermination, destruction of animals or articles found to be so infected or

contaminated as to be sources of dangerous infection to human beings, and

other measures, as in [the CDC’s] judgment may be necessary.” Id.

       This second sentence clarifies the narrow nature of the CDC’s authority.

“[W]here general words follow specific words in a statutory enumeration, the

general words are construed to embrace only objects similar in nature to those

objects enumerated by the preceding specific words.” Circuit City Stores, Inc.

v. Adams, 532 U.S. 105, 114–15 (2001).3 The residual phrase “other measures,”

42 U.S.C. § 264(a), is “controlled and defined by reference to the enumerated

categories . . . before it,” Circuit City, 532 U.S. at 115. These “other measures”

thus are limited to measures like “inspection, fumigation, disinfection,

sanitation, [and] pest extermination,” and they are applied to “animals or

articles” that are “so infected” that they are “sources of dangerous infections to

human beings.” § 264(a). Put differently, the “second sentence . . . lists

illustrative examples of the types of actions the CDC may take” and against

whom or what the CDC may take those actions. Skyworks, Ltd. v. CDC, 2021



3Accord Paroline v. United States, 572 U.S. 434, 447 (2014) (Catch-all terms “bring[] within
a statute categories similar in type to those specifically enumerated.”); Antonin Scalia &
Bryan Garner, Reading Law: The Interpretation of Legal Texts 199 (2012) (“Where general
words follow an enumeration of two or more things, they apply only to persons or things of
the same general kind or class specifically mentioned (ejusdem generis).”); see also Reading
Law at 195 (“Associated words bear on one another’s meaning (noscitur a sociis).”).

                                             9
Case 8:21-cv-00839-SDM-AAS Document 9 Filed 04/22/21 Page 10 of 27 PageID 304




WL 911720, at *9 (N.D. Ohio Mar. 10, 2021). And those examples limit the

scope of the CDC’s authority. Id. (so holding).

       The ordinary meaning of the text, then, is that Congress authorized the

CDC to take only “other measures” that are “similar in nature” to inspecting

and disinfecting animals and articles. The Sixth Circuit recently agreed with

that conclusion in denying the CDC a stay of an injunction against its eviction

moratorium. “Plainly,” the Sixth Circuit explained, “government intrusion on

property to sanitize and dispose of infected matter” under § 264 “is different in

nature from a moratorium on evictions.” Tiger Lily, LLC v. HUD, --- F.3d ---,

2021 WL 1165170, at *3 (6th Cir. 2021).

       Moreover, given the gravity of the power the CDC claims, 4 it must

identify a clear statement from Congress, which it cannot do. Congress does

not “hide elephants in mouseholes,” Whitman v. Am. Trucking Ass’ns, 531 U.S.

457, 468 (2001), and it “speak[s] clearly if it wishes to assign to an agency

decisions of vast economic and political significance,” Util. Air Regul. Grp. v.

EPA, 573 U.S. 302, 324 (2014) (quotation omitted). 5 While the statutory text


4The CDC admits that if the Conditional Sailing Order “qualifies as a rule”—which it does—
then OIRA has determined it is a “major rule.” ECF 1-3 at 19. That means the Order is likely
to have at least a $100 million effect on the economy or some other significant—or “major”—
adverse effect, Ex. 18; 5 U.S.C. § 804(2).
5 Accord FDA v. Brown & Williamson Tobacco Corp., 529 U.S. 120, 160 (2000) (“Congress
could not have intended to delegate a decision of such economic and political significance to
an agency in so cryptic a fashion.”); King v. Burwell, 576 U.S. 473, 485–86 (2015) (similar);
Indus. Union Dep’t v. API, 448 U.S. 607, 645 (1980) (plurality op.) (similar); U.S. Telecom
Ass’n v. FCC, 855 F.3d 381, 417 (D.C. Cir. 2017) (Kavanaugh, J., dissenting from denial of

                                             10
Case 8:21-cv-00839-SDM-AAS Document 9 Filed 04/22/21 Page 11 of 27 PageID 305




does not support the CDC’s position at all, it certainly does not satisfy that

higher standard.

       Finally, to the extent § 264 is ambiguous—a point Florida contests—

Courts also must avoid interpretations that raise significant “constitutional

questions.” Jones v. United States, 529 U.S. 848, 857 (2000). Accepting the

CDC’s “broad construction” of its statutory authority “raises . . . concerns about

federalism” and “concerns about the delegation of legislative power to the

executive branch.” Tiger Lily, 2021 WL 1165170, at *4. If this Court determines

that § 264 is ambiguous, it should adopt Florida’s reading of the statute.

       2. Beyond § 264, the Order relies on 42 C.F.R. §§ 70.2, 71.31(b), and

71.32(b).6 ECF 1-3 at 20. But if the CDC lacks the statutory authority under

§ 264 for the Order—which it does—regulations implementing § 264 cannot

grant the CDC more authority. See, e.g., Am. Fin. Servs. Ass’n v. FTC, 767 F.2d

957, 965 (D.C. Cir. 1985). Further, these regulations fail to move the needle,

and § 70.2 provides an independent basis to find the Conditional Sailing Order

unlawful.

       Section 70.2 largely tracks the relevant language of § 264 and fails to



rehearing en banc) (“[T]he Supreme Court has required clear congressional authorization for
major agency rules of this kind.”); see also Gregory v. Ashcroft, 501 U.S. 452, 460–61 (1991)
(discussing “plain statement rule”).
6 The CDC also cites two more regulations as authority to issue and enforce the Order. These
regulations address penalties and fines, but do not grant more authority. ECF 1-3 at 20
(citing 42 C.F.R. §§ 70.18 and 71.2).

                                             11
Case 8:21-cv-00839-SDM-AAS Document 9 Filed 04/22/21 Page 12 of 27 PageID 306




authorize the challenged acts for the same reasons. But § 70.2 renders the

Order ultra vires for another reason. Section 70.2 allows the CDC to exercise

its § 264 authority only if it first “determines that the measures taken by” a

state “are insufficient to prevent the spread” of a communicable disease “from

such State . . . to any other State.” 42 C.F.R. § 70.2. The CDC, however, refused

to consider measures by Florida and the industry, claiming that § 70.2 is per se

satisfied because “[c]ruise ships by their very nature travel interstate and

internationally.” ECF 1-3 at 19. That argument proves too much. Livestock

and people, for example, also travel internationally and cross state lines. The

CDC’s regulations require it to consider the adequacy of Florida’s measures

and it did not do so.

      Nor do any of the other regulations the CDC cites authorize the

Conditional Sailing Order. Section 71.31 addresses inspecting ships, including

detaining them for the limited period needed to conduct the inspection.

Subpart (a) allows inspection if a carrier reports that any of its passengers are

sick or died or if the carrier is importing articles that require disinfection under

§ 71.42. Subpart (b) allows the CDC to “require detention of a carrier until

completion of the measures outlined in this part.” These measures include, for

example, “non-invasive procedures . . . to detect the potential presence of

communicable diseases,” § 71.20(a); “requir[ing] individuals to provide contact

information,” § 71.20(b); determining whether to inspect a ship, § 71.31(a);

                                        12
Case 8:21-cv-00839-SDM-AAS Document 9 Filed 04/22/21 Page 13 of 27 PageID 307




quarantining       arriving      individuals,       §§   71.32–33;       requiring      medical

examinations of arriving individuals, § 71.36; and disinfecting cargo, § 71.42.

These are detailed, explicit “measures” the CDC may take to inspect ships.

Shutting down the cruise industry is not such a “measure.” And if the CDC

argues that its Conditional Sailing Order is the “detention of a carrier” under

§ 71.31(b), that detention is authorized only for the limited period needed to

conduct authorized inspections and quarantines. The CDC cannot detain

cruise ships indefinitely.

       Section 71.32(b) similarly allows the CDC to “require detention,

disinfection, disinfestation, fumigation, or other related measures” when the

CDC “has reason to believe that any arriving carrier or article or thing on board

the carrier is or may be infected or contaminated with a communicable

disease.” As with § 71.31(b), the “detention” must be limited to the time needed

to disinfect the ship and complete “other related measures.”

       Properly read, these regulations make sense as an outflow of § 264, 7

which allows the government in limited situations to sanitize and disinfect

certain objects, quarantine sick individuals, and take other similar measures.



7 “It is a ‘foundational principle of administrative law’ that judicial review of agency action is
limited to ‘the grounds that the agency invoked when it took the action.’” DHS v. Regents of
the Univ. of Cal., 140 S. Ct. 1891, 1907 (2020). The CDC represented that it issued the Order
under 18 U.S.C. §§ 3559, 3571; 42 U.S.C. §§ 243, 264, 268, 271; and 42 C.F.R. §§ 70.18, 70.2,
71.2, 71.31(b), 71.32(b). ECF 1-3 at 20. Florida has addressed those here and the CDC may
not now rely on new statutes and regulations.

                                               13
Case 8:21-cv-00839-SDM-AAS Document 9 Filed 04/22/21 Page 14 of 27 PageID 308




They do not allow a year-long industry shutdown.

                 ii. The Conditional Sailing Order is arbitrary and capricious.

       Under the APA, a court must “hold unlawful and set aside agency action”

that is “arbitrary [or] capricious,” as Defendants’ actions are here. 5 U.S.C.

§ 706(2)(A).

       First, Defendants ignored important aspects of the problem. See Motor

Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983);

see also Michigan v. EPA, 576 U.S. 743, 751–53, 759–60 (2015). The lack of a

vaccine in October 2020 was central to Defendants’ decision to impose a

burdensome framework on the cruise industry. ECF 1-3 at 8. But Defendants

did not consider the fact that vaccines would be available long before the Order

expires in November 2021—even though one month before he signed the Order,

then-CDC Director Robert Redfield told the U.S. Senate to expect a vaccine in

late 2020.8 And Defendants have made inadequate efforts to consider the

significant developments on that front since. 9 Defendants also have not tried

to account for the success of foreign cruise companies, which operate with

COVID-19 protocols. Instead, they rely on stale information from the




8 U.S. Sen. Comm. on Appropriations, Review of Coronavirus Response Efforts, 1:26:30–
1:28:00     (Sept. 16, 2020), https://www.appropriations.senate.gov/hearings/review-of-
coronavirus-response-efforts.
9 CDC, COVID-19 Vaccinations in the United States, https://covid.cdc.gov/covid-data-
tracker/#vaccinations (last visited April 22, 2021).

                                            14
Case 8:21-cv-00839-SDM-AAS Document 9 Filed 04/22/21 Page 15 of 27 PageID 309




beginning of the pandemic before industries and public-health officials learned

how businesses could operate safely. ECF 1-3 at 3–4 (incorporating “findings

and other evidence” from March 2020).

      Second, Defendants’ reasoning is inadequate. See Encino Motorcars,

LLC v. Navarro, 136 S. Ct. 2117, 2125 (2016). “The agency ‘must examine the

relevant data and articulate a satisfactory explanation for its action including

a rational connection between the facts found and the choice made.’” Id. The

CDC found that “[t]he benefits of” opening the cruise industry “outweigh the

costs of not allowing cruise ships to sail.” ECF 1-3 at 16. But its actions—

specifically, continuing to lock down the industry—do not rationally connect to

that conclusion. Accord Nat’l Lifeline Ass’n v. FCC, 921 F.3d 1102, 1111 (D.C.

Cir. 2019) (“An agency cannot ignore its prior factual findings that contradict

its new policy.”).

      Facts on the ground further contradict the CDC’s reasoning. The

Conditional Sailing Order purportedly seeks to “prevent the further

introduction, transmission, and spread of COVID-19 into and throughout the

United States.” ECF 1-3 at 9. But the Order has caused American cruise

passengers to board American flights—which the CDC has not locked down—

to fly to other countries, cruise, and then fly back to the United States, at which

point they need not quarantine. Ex. 9 at 3; Ex. 10 at 11:9–13. The CDC’s

reasoning behind shutting down the cruise industry is therefore flawed.

                                        15
Case 8:21-cv-00839-SDM-AAS Document 9 Filed 04/22/21 Page 16 of 27 PageID 310




      The Conditional Sailing Order also reasons that it is necessary because

“measures taken by State and local health authorities regarding COVID-19

onboard cruise ships are inadequate,” ECF 1-3 at 19, and that COVID-19

“transmission has not been controlled sufficiently by the cruise ship industry.”

ECF 1-3 at 17. But the cruise industry has not operated since March 2020. And

the Order does not even consider measures taken or proposed by Florida, its

local governments, or the cruise industry since then.

      Third, Defendants ignored lesser alternatives, see DHS v. Regents of the

Univ. of Cal., 140 S. Ct. 1891, 1913 (2020); FCC v. Fox Television Stations, Inc.,

556 U.S. 502, 515 (2009), such as imposing safety protocols. See Ex. 8 at 3; Ex.

9 at 3. The CDC instead took an all-or-nothing approach, considering only two

extreme “alternatives”: continuing the cruise-industry lockdown or letting the

industry sail with zero safety measures. That is especially glaring because the

CDC considered lesser alternatives for every other industry.

      Fourth, Defendants failed to explain their differential treatment of the

cruise industry versus other industries. Agencies “must treat similar cases in

a similar manner.” Kreis v. Sec’y of Air Force, 406 F.3d 684, 687 (D.C. Cir.

2005). If they don’t, they must explain why, W. Deptford Energy, LLC v. FERC,

766 F.3d 10, 20 (D.C. Cir. 2014), and provide a “legitimate reason,” Kreis, 406

F.3d at 687. But Defendants did not even try to explain why they chose to lock

down the cruise industry but not lock down hotels, casinos, airlines, sporting

                                       16
Case 8:21-cv-00839-SDM-AAS Document 9 Filed 04/22/21 Page 17 of 27 PageID 311




events, and similar industries that involve people in close quarters.

      Fifth, Defendants have acted in an arbitrary and capricious manner by

failing to meaningfully follow their own Conditional Sailing Order. The Order

provides that cruise lines will be able to complete a four-phase framework and

“return to passenger operations.” ECF 1-3 at 16–17. But the CDC has neither

provided cruise lines an opportunity to complete the framework nor allowed

any cruise line to return to passenger operations, even though, again, the CDC

has found that the “benefits of” opening “outweigh the costs of not allowing

cruise ships to sail.” ECF 1-3 at 16.

              iii. The CDC is unlawfully withholding or unreasonably
                   delaying actions to which it has committed.

      If the Court determines that the CDC does have the statutory authority

to promulgate the Conditional Sailing Order and shut down the cruise

industry—which it does not—then the CDC is violating its own Order. Almost

six months later, the cruise industry remains stuck in phase one. By refusing

to comply with its own order, the CDC is unlawfully withholding and

unreasonably delaying its own action under the APA. 5 U.S.C. § 706.

              iv. The CDC failed to provide notice and comment.

      The APA required Defendants to provide notice of, and receive comment

on, the Conditional Sailing Order because it is a substantive rule that “affect[s]

individual rights and obligations.” Chrysler Corp. v. Brown, 441 U.S. 281, 303



                                        17
Case 8:21-cv-00839-SDM-AAS Document 9 Filed 04/22/21 Page 18 of 27 PageID 312




(1979); see 5 U.S.C. § 553. The Order—among other things—prevents the

cruise industry from sailing, cruise-industry employees from working, and

Florida’s hotels, restaurants, gas stations, and other industries from receiving

the business of would-be cruise passengers. Ex. 1 at 45–47; Ex. 2 at 6–7. And

it causes Florida to pay unemployment benefits, deprives Florida of tax

revenue, and harms Florida’s economy, ports, and public fisc. The CDC also

admits that, if it is a rule, it is a major rule with at least a $100 million impact.

ECF 1-3 at 19; Ex. 18; 5 U.S.C. § 804(2).

      Defendants, however, failed to conduct proper notice and comment

rulemaking. They rely on the “good cause” exception to the notice requirement,

see 5 U.S.C. § 553(b)(B), and the year-old “emergency” of COVID-19, arguing

that it would be “impractical” and “contrary to the public’s health, and by

extension the public interest,” to go through proper rulemaking procedures.

ECF 1-3 at 19.

      “[A] mere recital of good cause,” though, “does not create good cause.”

Mobil Oil Corp. v. DOE, 610 F.2d 796, 803 (Temp. Emer. Ct. App. 1979).

Further, the good-cause exception “is to be narrowly construed and only

reluctantly countenanced.” Mack Trucks, Inc. v. EPA, 682 F.3d 87, 93 (D.C.

Cir. 2012). The CDC’s position is that whenever it thinks the APA’s rulemaking

procedures are “contrary to the public’s health” then, “by extension,” those

procedures also are contrary to the “public interest.” ECF 1-3 at 20–21. But

                                         18
Case 8:21-cv-00839-SDM-AAS Document 9 Filed 04/22/21 Page 19 of 27 PageID 313




that argument proves too much because the CDC’s regulations always address

the public health (or at least should).

      Good cause based on the “impracticalities” of notice and comment also

does not exist when the agency has sufficient time to provide notice and

comment. See Kollett v. Harris, 619 F.2d 134, 145 (1st Cir. 1980); Regeneron

Pharm., Inc. v. HHS, 2020 WL 7778037, at *11–12 (S.D.N.Y. Dec. 30, 2020).

So even if the good-cause exception applied in March 2020, it no longer applies

in April 2021. Moreover, this exception to notice and comment is supposed to

be temporary—meaning the agency should conduct notice and comment after

promulgating the rule, which the CDC has not done. See Am. Fed’n of Gov’t

Emps. v. Block, 655 F.2d 1153, 1158 (D.C. Cir. 1981).

      And although the CDC asked the public questions back in July 2020, 85

Fed. Reg. 44083, the CDC did not respond or even attempt to address in any

meaningful way the answers provided to it. ECF 1-3 at 14–15. This failure

suggests the CDC correctly did not view that process as satisfying the APA’s

formal notice and comment requirements, and even if it did, the CDC’s failure

to respond is fatal. “An agency must consider and respond to significant

comments received during the period for public comment.” Perez v. Mortg.

Bankers Ass’n, 575 U.S. 92, 96 (2015).

      Finally, asking the public questions is a far cry from 5 U.S.C. § 553’s

mandate to publish notice of “the terms or substance of the proposed rule or a

                                          19
Case 8:21-cv-00839-SDM-AAS Document 9 Filed 04/22/21 Page 20 of 27 PageID 314




description of the subjects and issues involved.” See Nat’l Lifeline, 921 F.3d at

1115 (emphasis added). “For notice to be sufficient, the final rule must be ‘a

logical outgrowth’ of the proposed rule” so that “the affected party ‘should have

anticipated’ the agency’s final course in light of the initial notice.” Id. (citation

omitted).

         b. The Conditional Sailing Order violates the Constitution.

      Even if Florida’s claims were unreviewable under the APA—and they

are not—Florida remains entitled to an injunction. If the Conditional Sailing

Order does not exceed the authority under § 264 and the relevant regulations,

then § 264 and those regulations constitute an unconstitutional exercise of

lawmaking by the executive branch. They would afford the CDC the power to

determine the rights of millions of citizens, to decide on the survival of

countless businesses, and to make a host of sweeping, substantial economic

policy decisions absent meaningful accountability.

      The Sixth Circuit already recognized this dilemma. In Tiger Lily, the

government—as it is sure to do here—proposed that § 264’s phrase “other

measures” is a “broad grant of authority to impose any number of regulatory

actions, provided the Secretary believes those actions will help prevent the

spread of disease.” 2021 WL 1165170, at *4. But the Sixth Circuit explained

that such a “broad construction” raises “concerns about the delegation of

legislative power to the executive branch.” Id. So too here.

                                         20
Case 8:21-cv-00839-SDM-AAS Document 9 Filed 04/22/21 Page 21 of 27 PageID 315




II.    FLORIDA HAS STANDING TO CHALLENGE THE CONDITIONAL SAILING
       ORDER, WHICH HAS IRREPARABLY HARMED FLORIDA AND WILL CAUSE
       FURTHER IRREPARABLE HARM.

       States are entitled to “special solicitude” in the standing context.

Massachusetts v. EPA, 549 U.S. 497, 520 (2007); see also Alfred L. Snapp &

Son, Inc. v. Puerto Rico, ex rel., Barez, 458 U.S. 592, 607 (1982) (recognizing

states’ “quasi-sovereign interest in the health and well-being—both physical

and economic—of its residents in general”). Moreover, a “state has standing

to sue in its sovereign capacity when it has suffered an economic injury” or

must “expend[] any of its resources.” Chiles v. Thornburgh, 865 F.2d 1197,

1208 (11th Cir. 1989). For example, the Eleventh Circuit has “readily

conclude[d]” that Florida had standing to challenge an allegedly illegal

agency action there that “may adversely impact” its “economy” and “thereby

injur[e]” Florida. Alabama v. U.S. Army Corps of Eng’rs, 424 F.3d 1117, 1130

(11th Cir. 2005) (emphasis added).10

       And economic harm caused by federal agency action also establishes

irreparable harm. These harms “cannot be undone through monetary

remedies,” Ferrero v. Associated Materials Inc., 923 F.2d 1441, 1449 (11th

Cir. 1991), because the United States has sovereign immunity, Odebrecht



10Florida also “has an interest in securing observance of the terms under which it participates
in the federal system.” Alfred L. Snapp & Son, Inc. v. Puerto Rico, ex rel., Barez, 458 U.S.
592, 607–08 (1982). But the CDC has denied Florida the ability to participate in the APA-
mandated notice-and-comment rulemaking process, among other things.


                                              21
Case 8:21-cv-00839-SDM-AAS Document 9 Filed 04/22/21 Page 22 of 27 PageID 316




Const., Inc. v. Sec’y, Fla. Dep’t of Transp.,715 F.3d 1268, 1289 (11th Cir.

2013).11

       Florida has suffered—and is likely to continue to suffer—hundreds of

millions of dollars in economic harm, perhaps more. Since March 1, 2020,

the Conditional Sailing Order has forced Florida to expend around $20

million in state unemployment benefits alone. Ex. 19 at 3. Florida has also

lost tens of millions of tax dollars, if not more, from cruise-passenger

activities. See, e.g., Ex. 20 at 44; Ex. 21 at 29; Ex. 22 at 10; Ex. 23 at 36; Ex.

24 at 27; Ex. 25 at 3. And Florida’s ports have lost even more. Ex. 26 at 3–4.

       And these numbers do not account for the full economic effect on

Florida. Florida’s hotels, restaurants, gas stations, and many other

industries benefit from would-be cruise passengers. Ex. 1 at 45–47; Ex. 2 at

6–7; Ex. 27 at 2.

       Most pressing, the important summer cruising season is fast

approaching, Ex. 10 at 6:19–7:2, and the cruise industry is ready to reopen,

e.g., Ex. 9 at 2; Ex. 28 at 2–3; Ex. 10 at 5:7–20. If it does not reopen soon,

cruise lines are considering relocating abroad—some already have. Ex. 10 at

11:2–8; Ex. 28 at 4; Ex. 29. They may never come back.




11 Accord California v. Azar, 911 F.3d 558, 581 (9th Cir. 2018) (noting that states challenging
federal agency action “will not be able to recover monetary damages”); Chamber of Commerce
v. Edmondson, 594 F.3d 742, 770–71 (10th Cir. 2010) (same).

                                              22
Case 8:21-cv-00839-SDM-AAS Document 9 Filed 04/22/21 Page 23 of 27 PageID 317




III.   THIS COURT MAY REVIEW THE CONDITIONAL SAILING ORDER.

       The Conditional Sailing Order is final agency action that is subject to

judicial review. The Conditional Sailing Order “mark[s] the consummation of

the agency’s decisionmaking process”—it is not “merely tentative or

interlocutory.” U.S. Army Corps of Eng’rs v. Hawkes Co., 136 S. Ct. 1807, 1813

(2016). And it determines “rights or obligations . . . from which legal

consequences will flow.” Id. The Order has already caused—and is causing—

irreversible and significant consequences for Florida and others. See § II. It is

final agency action.

       Florida also satisfies the zone-of-interest requirement. The CDC

acknowledges as much in its own regulations, requiring the CDC to first

establish that Florida has failed to take sufficient health measures before

intruding on Florida’s sovereignty. See 42 C.F.R. § 70.2; see also 42 U.S.C.

§ 243. Further, the CDC’s actions have devastated Florida’s economy and its

citizens and have cost the State hundreds of millions of dollars.

       “[T]he zone of interests adequate to sustain judicial review is

particularly broad in suits to compel federal agency compliance with law.”

FAIC Sec., Inc. v. United States, 768 F.2d 352, 357 (D.C. Cir. 1985) (Scalia, J.).

In other words, “in the APA context, . . . the [zone of interests] test is not

‘especially demanding,’” Lexmark Int’l, Inc. v. Static Control Components, Inc.,

572 U.S. 118, 130 (2014), and courts do not “require any ‘indication of

                                       23
Case 8:21-cv-00839-SDM-AAS Document 9 Filed 04/22/21 Page 24 of 27 PageID 318




congressional purpose to benefit the would-be plaintiff.’” Match-E-Be-Nash-

She-Wish Band of Pottawatomi Indians v. Patchak, 567 U.S. 209, 225 (2012).

      Finally, nothing else prevents this Court from reviewing the Conditional

Sailing Order. The APA creates a “basic presumption of judicial review.” Dep’t

of Commerce v. New York, 139 S. Ct. 2551, 2567 (2019). “[A] very narrow

exception” to that presumption exists, however, when an action is “committed

to agency discretion by law.” Citizens to Pres. Overton Park v. Volpe, 401 U.S.

402, 410 (1971); 5 U.S.C. § 701(a)(2). This action is not one of those “rare

instances” because § 264 is not “drawn in such broad terms that . . . there is no

law to apply.” Overton Park, 401 U.S. at 410; accord Forsyth Cty. v. U.S. Army

Corps of Eng’rs, 633 F.3d 1032, 1040–41 (11th Cir. 2011). The law to apply is

clear. Indeed, the Sixth Circuit already has applied it to explain why the CDC

exceeded its authority when trying to rely on § 264 to pause evictions. Tiger

Lily, 2021 WL 1165170, at *3–4.

IV.   THE BALANCE OF THE EQUITIES AND PUBLIC INTEREST FAVOR
      PRELIMINARY INJUNCTIVE RELIEF.

      The equities and public-interest factors merge for federal-government

action. Nken v. Holder, 556 U.S. 418, 435 (2009). Both favor an injunction here.

“Forcing federal agencies to comply with the law is undoubtedly in the public

interest.” Cent. United Life., Inc. v. Burwell, 128 F. Supp. 3d 321, 330 (D.D.C.

2015). And “[t]he effect on the health of the local economy is a proper



                                       24
Case 8:21-cv-00839-SDM-AAS Document 9 Filed 04/22/21 Page 25 of 27 PageID 319




consideration in the public interest analysis.” All. for the Wild Rockies v.

Cottrell, 632 F.3d 1127, 1138 (9th Cir. 2011). It also is “against

the public interest to force a person out of a job.” Vencor, Inc. v. Webb, 829 F.

Supp. 244, 251 (N.D. Ill. 1993). The Conditional Sailing Order does just that—

for an entire industry.

V.    NO BOND IS REQUIRED UNDER RULE 65(c).

      “[T]he amount of security . . . is a matter within the discretion of the trial

court.” BellSouth Telecomm. v. MCIMetro Access Transmission Servs., 425

F.3d 964, 971 (11th Cir. 2005).

                                  CONCLUSION

      For all these reasons, the Court should grant Florida’s motion for a

preliminary injunction.




                                        25
Case 8:21-cv-00839-SDM-AAS Document 9 Filed 04/22/21 Page 26 of 27 PageID 320




                                   Respectfully submitted,

                                   Ashley Moody
                                   ATTORNEY GENERAL

                                   John Guard
                                   CHIEF DEPUTY ATTORNEY GENERAL

                                   James H. Percival* (FBN 1016188)
                                   CHIEF DEPUTY SOLICITOR GENERAL
                                   *Lead Counsel

                                   /s/ Jason H. Hilborn
                                   Jason H. Hilborn (FBN 1008829)
                                   ASSISTANT SOLICITOR GENERAL

                                   Anita Patel (FBN 70214)
                                   SENIOR ASSISTANT ATTORNEY GENERAL

                                   Office of the Attorney General
                                   The Capitol, PL-01
                                   Tallahassee, Florida 32399-1050
                                   (850) 414-3300
                                   (850) 410-2672 (fax)
                                   james.percival@myfloridalegal.com
                                   jason.hilborn@myfloridalegal.com

                                   Counsel for the State of Florida

April 22, 2021




                                     26
Case 8:21-cv-00839-SDM-AAS Document 9 Filed 04/22/21 Page 27 of 27 PageID 321




                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 22nd day of April, 2021, a true and

correct copy of the foregoing, including exhibits, was filed with the Court’s

CM/ECF system, and all parties who have appeared electronically have been

served. I also certify that a true and correct copy of the foregoing, including

exhibits, was furnished by U.S. Mail to the following Defendants, who have not

yet appeared:12


 U.S. Department of Justice                   United States Attorney’s Office
 Justice Management Division                  Middle District of Florida
 950 Pennsylvania Avenue, NW                  400 N. Tampa St., Suite 3200
 Room 1111                                    Tampa, FL 33602
 Washington, DC 20530

 U.S. Health and Human Services               Xavier Becerra, Secretary
 General Counsel                              U.S. Health and Human Service
 200 Independence Avenue, S.W.                200 Independence Avenue, S.W.
 Washington, DC 20201                         Washington, DC 20201

 Centers for Disease Control and              Rochelle Walensky, Director
 Prevention                                   Centers for Disease Control and
 1600 Clifton Road                            Prevention
 Atlanta, GA 30329-4027                       1600 Clifton Road
                                              Atlanta, GA 30329-4027


                                                /s/ Jason H. Hilborn
                                                Jason H. Hilborn




12Under Local Rule 6.02(c), Defendants’ deadline to respond runs from “notice” rather than
service. Florida intends to notify all Defendants of this filing by email today.


                                           27
